I N      T H E     C O U R T O F A P P E A L S
                                                                      A T K N O X V I L L E
                                                                                                                            FILED
                                                                                                                                  July 30, 1998

                                                                                                                        Cecil Crowson, Jr.
C . J . C L A P P M O B I L E                  H O M E                             )          R O A N E C O U N T Y Appellate C ourt Clerk
M O V E R S , I N C . , a n d                                                      )          0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 8 8
C L A R A J . C L A P P                                                            )
                                                                                   )
             P l a i n t i f f s / C r o s s -                                     )
             D e f e n d a n t s - A p p e l l a n t s                             )
                                                                                   )
             v .                                                                   )          H O N . R U S S E L L         E .     S I M M O N S ,       J R . ,
                                                                                   )          J U D G E
B   I   L L G O L D S T O N , d / b / a                                            )
G   O   L D S T O N ' S W R E C K E R S E R V I C E                                )
a   n   d                                                                          )
D   O   N N Y a n d T A M M Y M O O R E                                             )
                                                                                    )
             D e f e n d a n t s / C r o s s -                                      )
             P l a i n t i f f s - A p p e l l e e s                                )         A F F I R M E D     A N D     R E M A N D E D




M I C H A E L        P .     M c G O V E R N     O F         K N O X V I L L E          F O R     A P P E L L A N T S

W I L L I A M        A .     N E W C O M B     O F         H A R R I M A N     F O R          A P P E L L E E     G I L L     G O L D S T O N

J .      P O L K     C O O L E Y       O F   R O C K W O O D           F O R   A P P E L L E E S            D O N N Y     A N D     T A M M Y     M O O R E




                                                                 O     P   I   N        I     O   N




                                                                                                                          G o d d a r d ,       P . J .




                           C .   J .     C l a p p         M o b i l e     H o m e          M o v e r s ,     I n c . ,     a n d     C l a r a     J .

C l a p p      a p p e a l       j u d g m e n t s           r e n d e r e d       a g a i n s t        t h e m     i n     f a v o r     o f     B i l l

G o l d s t o n ,          d / b / a     G o l d s t o n ' s          W r e c k e r           S e r v i c e ,     a n d     D o n n y     a n d     T a m m y

M o o r e      i n     t h e     f o l l o w i n g           a m o u n t s :
1 .           $ 5 0 0         t o     t h e       P l a i n t i f f s          f o r     l o s s       o f       u s e     o f     M s .       C l a p p ' s

e q u i p m e n t             w h i l e       i n        t h e     p o s s e s s i o n         o f     M r .         G o l d s t o n .

2 .           $ 4 2 3 9         t o       M r .     G o l d s t o n          f o r     w r e c k e r         s e r v i c e .

3 .           $ 1 1 , 5 0 0           t o     M r .        a n d     M r s .       M o o r e     f o r       d a m a g e s         t o       t h e i r      m o b i l e

h o m e .



                              T h e       g e n e s i s          f o r     t h i s     s u i t       w a s       a     c o n t r a c t         e n t e r e d            i n t o

b e t w e e n           t h e       M o o r e s          a n d     C l a p p       M o b i l e       H o m e         M o v e r s       t o     r e l o c a t e            t h e i r

1 6     b y       7 0     f o o t         r e s i d e n t i a l            m o b i l e       h o m e       f r o m       B u t t e r m i l k           R o a d          i n
                                                                                                                                                   1
w e s t       K n o x         C o u n t y         t o      H a s s l e r       M i l l       R o a d       i n       R o a n e     C o u n t y           f o r      a         f e e

o f     $ 7 5 0 .



                              O n     S e p t e m b e r            1 7 ,     1 9 9 6 ,       C l a p p       M o b i l e         H o m e       M o v e r s

i n i t i a t e d             t h e       m o v e        b y     a t t a c h i n g       a x l e s         a n d       w h e e l s       t o     t h e      m o b i l e

h o m e       a n d       t o w i n g         i t        w i t h     a     1 9 8 4     I n t e r n a t i o n a l               t r a c t o r       o w n e d            b y       M s .

C l a p p ,         w h i c h         w a s       d e s i g n e d          f o r     m o v i n g       m o b i l e         h o m e s .           I t     i s       k n o w n

i n     t h e       t r a d e         a s     a     " t o t e r . "            C o n s i d e r a b l e               p r o b l e m s         w e r e

e n c o u n t e r e d               i n     t h e        m o v e .         W h e e l s       c a m e       o f f       t h e     a x l e s ,       a n d         a l s o

t i r e s         b l e w       o u t .           T h i s        n e c e s s i t a t e d         p r o c u r i n g             t h e     s e r v i c e s           o f        a

w r e c k e r           t o     p u l l       t h e        m o b i l e       h o m e     o f f       t h e       h i g h w a y         u n t i l       t h e       n e x t

m o r n i n g ,           a t       w h i c h       t i m e        i t     w a s     t a k e n       t o     t h e       l o t     o f       B i l l     G o l d s t o n ,

d / b / a         G o l d s t o n ' s             W r e c k e r          S e r v i c e .         T h i s         w a s     d o n e       f o r     s e c u r i t y

r e a s o n s           t o     p r o t e c t            t h e     m o b i l e       h o m e     a n d       a r t i c l e s           i n s i d e       b e c a u s e                o f

t h e     d a m a g e           o c c u r r i n g              d u r i n g     t r a n s i t .




              1
                      T h e s e l o c a                 t i o n s a r e t a k e n f r o m t h e c o m p l a i n t .     H o w e v e r , M r .
M o o r e ' s a n s w e r s t a t e s                   r e l o c a t i o n w a s f r o m " B u t t e r m i l k R o a d i n R o a n e C o u n t y                                  t o
a l o c a t i o n o n S w i c e g o o                   d L a n e . "      M r . M o o r e ' s a n s w e r d o e s n o t d e s i g n a t e t h e
c o u n t y l o c a t i o n o f S w i                   c e g o o d L a n e .

                                                                                         2
                          W h e n     t h e       m o b i l e         h o m e     w a s         d e l i v e r e d           t o     t h e       G o l d s t o n         l o t

M r .     G o l d s t o n         p r e s e n t e d         M s .       C l a p p         a     b i l l       f o r     s o m e         $ 5 8 0 0 ,       w h i c h         s h e

w a s     u n a b l e       o r     u n w i l l i n g           t o     p a y .           M r .       G o l d s t o n         t h e r e u p o n           c l a i m e d         a

l i e n     f o r       h i s     s e r v i c e s         o n     t h e       t o t e r         a n d       d e t e r m i n e d           t o     h o l d       i t

u n t i l       t h e     b i l l     w a s       p a i d .



                          T h e     i n i t i a l         s u i t       w a s     b r o u g h t             o n     O c t o b e r         9 ,     1 9 9 6 ,       b y       t h e

P l a i n t i f f s         s e e k i n g         a     w r i t       o f     p o s s e s s i o n             a s     t o     t h e       t o t e r       a n d       a l s o

t o     r e c o v e r       c o m p e n s a t o r y             d a m a g e s         a n d         p u n i t i v e         d a m a g e s         f o r       f r a u d ,

c o n v e r s i o n         o f     p r o p e r t y         a n d       b r e a c h           o f     c o n t r a c t         f r o m       t h e

D e f e n d a n t s .             T h e       P l a i n t i f f s '           s u i t         a l s o       s o u g h t       t r e b l e         d a m a g e s         f o r

v i o l a t i o n         o f     t h e       T e n n e s s e e         C o n s u m e r             P r o t e c t i o n           A c t .



                          O n     O c t o b e r         1 0 ,     1 9 9 6 ,       M r .         G o l d s t o n         s u r r e n d e r e d             t h e       t o t e r

i n     q u e s t i o n         u p o n       t h e     P l a i n t i f f s           p o s t i n g           a     b o n d       i n     t h e       a m o u n t       o f

$ 6 0 0 0 ,       a n d     s h o r t l y         t h e r e a f t e r           i t       w a s       a g r e e d       t h e       c a s e       w o u l d       b e

t r i e d       i n     C i r c u i t         C o u r t     o n       F e b r u a r y           1 9 ,       1 9 9 7 .         O n       N o v e m b e r         2 1 ,

1 9 9 6 ,       M r .     G o l d s t o n         f i l e d       a n       a n s w e r         t o     t h e       c o m p l a i n t           a n d     a

c o u n t e r - c o m p l a i n t               s e e k i n g         $ 5 0 0 0       f o r         w r e c k e r       s e r v i c e s           r e n d e r e d .

O n     t h e     n e x t       d a y ,       N o v e m b e r         2 2 ,     1 9 9 6 ,           M r .     M o o r e       f i l e d         a n     a n s w e r         a n d

h e     a n d     h i s     w i f e       a     c o u n t e r - c l a i m             s e e k i n g           $ 3 5 , 0 0 0         f o r       d a m a g e s         t o

h i s     m o b i l e       h o m e .           T h e     c a s e       w a s     t r i e d           o n     F e b r u a r y           1 9 ,     1 9 9 7 ,

r e s u l t i n g         i n     t h e       j u d g m e n t s         h e r e i n b e f o r e               s t a t e d .



                          T h e     P l a i n t i f f s           r a i s e       1 0         s e p a r a t e         i s s u e s         o n     a p p e a l .

( S e e     a p p e n d i x . )               T h e     e v i d e n c e         r e l a t i v e             t o     t h e     l i a b i l i t y           o f     t h e

v a r i o u s         p a r t i e s       w a s       s h a r p l y         d i s p u t e d           a s     t o     i s s u e s         I I ,       V I ,     V I I       a n d



                                                                                      3
V I I I ,       w h i c h       p r i n c i p a l l y           q u e s t i o n s           t h e       T r i a l         J u d g e ' s       f i n d i n g         o f

f a c t     o r     h i s       e x e r c i s e         o f     j u d i c i a l           d i s c r e t i o n .               W e     b e l i e v e         i n     v i e w

o f     t h e     d e f e r e n c e         w e     a c c o r d         a     t r i a l         j u d g e         i n     s u c h     m a t t e r s         t h a t       i t

i s     a p p r o p r i a t e         h e     b e       a f f i r m e d         i n       a c c o r d a n c e             w i t h     R u l e       1 0 ( a )       o f

t h i s     C o u r t       a s     t o     i s s u e s         I I ,       V I ,     V I I         a n d       V I I I .



                          W e     w i l l     n o w       a d d r e s s         t h e       r e m a i n i n g             i s s u e s       r a i s e d       b y     t h e

P l a i n t i f f s .



                                                                              I S S U E         I



                          T h e     c a s e ,       b y       a g r e e m e n t           o f       t h e       p a r t i e s       r e a c h e d       o n

N o v e m b e r         1 9 ,     1 9 9 6 ,       w a s       s e t     f o r       t r i a l         o n       F e b r u a r y       1 9 ,       1 9 9 7 .         A t

t h e     t i m e       t h e     a g r e e m e n t           w a s     m a d e ,         t h e       a n s w e r         a n d     c o u n t e r - c l a i m             o f

M r .     G o l d s t o n         a n d     t h e       M o o r e s         h a d     n o t         b e e n       f i l e d ,       b u t     w e r e       f i l e d

i m m e d i a t e l y           t h e r e a f t e r ,           M r .       G o l d s t o n ' s             o n       N o v e m b e r       2 1     a n d     t h e

M o o r e s       o n     N o v e m b e r         2 2 .         T h e       m o t i o n         f o r       a     c o n t i n u a n c e ,           w h i c h       i n

t h e     m a i n       w a s     p r e d i c a t e d           u p o n       t h e       g r o u n d           c o u n s e l       f o r     t h e

P l a i n t i f f s         d i d     n o t       h a v e       s u f f i c i e n t             t i m e         t o     r e s p o n d       t o     t h e

c o u n t e r - c l a i m s           f i l e d ,         w a s       n o t     m a d e         u n t i l         F e b r u a r y       1 8 ,       1 9 9 7 ,       t h e

d a y     b e f o r e       t r i a l .           W e     d o     n o t       b e l i e v e           u n d e r         t h e s e     c i r c u m s t a n c e s

t h e     T r i a l       C o u r t       a b u s e d         i t s     d i s c r e t i o n ,               w h i c h       i s     t h e     s t a n d a r d         w e

a p p l y       w h e n     r e v i e w i n g ,           g r a n t i n g           o r     d e n y i n g             c o n t i n u a n c e s .




                                                                                      4
                                                                              I S S U E         I I I



                            A     w r i t t e n         c o n t r a c t         w a s         e n t e r e d             i n t o           b e t w e e n         C l a p p

M o b i l e         H o m e       M o v e r s ,         w h i c h       w a s       e x e c u t e d             b y         o n e         o f     i t s     e m p l o y e e s ,

D a n     W e b b         a n d     D o n n y         M o o r e ,       w h i c h         p r o v i d e s               t h e         f o l l o w i n g :



            / s / D o n n y M o o r e                                                                                       9 - 1 6 - 9 6
            C u s t o m e r S i g n a t u r e                                                                                   D a t e

            / s / D a n W e b b                                                                                             9 - 1 6 - 9 6
            E m p l o y e e ' s S i g n a t u r e                                                                               D a t e

                            I ,     D o   n n y     M   o o   r e ,     u n d   e   r   s t a   n d       t h   a   t       I     a   m       r e s   p o n s   i b l e
            f   o   r     a n y     w r   e c k   e r     s   e r v i   c e     n   e   e d e   d .         I   ,       D   o   n n   y       M o o   r e ,
            r   e   l   e a s e     C .     J .     C   l a   p p M     o b i   l   e     H o   m e       M o   v   e   r   s     a   n   d     S e   r v i c   e f r o m
            a   n   y     r e s p   o n   s i b   i l   i t   y o f       d a   m   a   g e s     o   c   c u   r   r   i   n   g     t   o     m y     m o b   i l e
            h   o   m   e d u e       t   o r     a i   n y     w e a   t h e   r   .       C   .     J   .     C   l   a   p   p     M   o   b i l   e H o     m e
            M   o   v   e r s a     n d     S e   r v   i c   e n o     r m a   l   l   y d     o     n   o t       p   u   l   l     m   o   b i l   e s i     n
            t   h   e   s e t y     p e     o f     w   e a   t h e r     c o   n   d   i t i   o n   s   .



                            T h e r e       i s       p r o o f       i n     t h e       r e c o r d ,             a s         f o u n d         b y     t h e       T r i a l

J u d g e ,         t h a t       t h e     i n t e n t         o f     t h e       s e n t e n c e             r e l a t i v e                 t o     p r o v i d i n g

w r e c k e r           s e r v i c e ,         a s     t e s t i f i e d           t o       b y     b o t h           M r .         M o o r e         a n d     M s .     C l a p p ,

w a s     d i r e c t e d           t o     m a n e u v e r i n g             t h e       m o b i l e           h o m e           o v e r         s o f t       g r o u n d       a t

t h e     r e l o c a t i o n             s i t e .           W e     r e c o g n i z e             t h a t         a n         o b j e c t i o n           w a s       m a d e     t o

t h e     e v i d e n c e           b y     c o u n s e l           f o r     t h e       P l a i n t i f f s                   w h e n         p r o p o u n d e d         o n

c r o s s - e x a m i n a t i o n                 t o     M s .       C l a p p ,         a l t h o u g h               n o       g r o u n d           f o r     t h e

o b j e c t i o n           w a s       s t a t e d .



                            T h e       o b v i o u s         g r o u n d       w a s         v i o l a t i o n                 o f       t h e       p a r o l       e v i d e n c e

r u l e     w h i c h           p r e c l u d e s         e v i d e n c e           t h a t         c o n t r a d i c t s                     t h e     c l e a r       t e r m s       o f

t h e     a g r e e m e n t             a n d     h a s       b e e n       h e l d       t o       b e     a       r u l e           o f       s u b s t a n t i v e         l a w

a n d     n o       e x c e p t i o n           n o r     a s s i g n m e n t             o f       e r r o r           i s       n e c e s s a r y             t o     i n s u r e



                                                                                          5
i t s     a p p l i c a t i o n .               M a d d o x       v .     W e b b         C o n s t r u c t i o n         C o . ,     5 6 2       S . W . 2 d         1 9 8

( T e n n . 1 9 7 8 ) .



                            W e     b e l i e v e ,       h o w e v e r ,           t h a t     n o t w i t h s t a n d i n g             t h e     r u l e ,         t h e

a d m i s s i o n           o f     t h i s     e v i d e n c e         c o m e s         u n d e r     t h e       m u t u a l     m i s t a k e

e x c e p t i o n           t o     t h e     r u l e .         S t a m p       v .       H o n e s t     A b e       L o g     H o m e s ,       I n c . ,       8 0 4

S . W . 2 d       4 5 5       ( T e n n . A p p . 1 9 9 0 ) .



                            I n     a d d i t i o n       t o     t h e       p a p e r       w r i t i n g         h e r e i n b e f o r e         s e t       o u t ,

M r .     M o o r e         a n d     M r .     W e b b       s i g n e d       a     c h e c k       l i s t       w h i c h     p r o v i d e s         a s

p e r t i n e n t           t o     t h e     i s s u e       r a i s e d       t h e       f o l l o w i n g :



            A F T E R         M O V E

            .     .     .     .                                                                                                     Y E S             N O

            D O Y O U W A N T U S T O G E T W R E C K E R I F N E E D E D ,
            B U T Y O U A R E R E S P O N S I B L E F O R T H E P A Y M E N T
            O F W R E C K E R B I L L                                                                                                 X               _ _ _



                            T h u s     i t     a p p e a r s         t h a t       t h e     a g r e e m e n t         r e l a t i v e       t o     w r e c k e r

s e r v i c e         w a s       i n t e n d e d       t o     a p p l y       a f t e r       t h e     m o v e ,       n o t     e n     r o u t e .



                            M o r e o v e r ,       i t       w o u l d       s e e m       h i g h l y       u n l i k e l y       t h a t       M r .     M o o r e

w o u l d       b i n d       h i m s e l f       t o     p a y       f o r     a l l       w r e c k e r       s e r v i c e s       i n c i d e n t           t o

t h e     m o v e ,         w h i c h       w o u l d     i n c l u d e         n e g l i g e n c e           o n     t h e     p a r t     o f     C l a p p

M o b i l e       H o m e         M o v e r s     i n     r u n n i n g         t h e       t o t e r     a n d       m o b i l e     h o m e       o f f       t h e

r o a d     w h i l e         i n     t r a n s i t ,         n o r     d o     w e       t h i n k     u n d e r       s u c h     c i r c u m s t a n c e s

C l a p p       M o b i l e         H o m e     M o v e r s       w o u l d         e x p e c t       t h e     w r e c k e r       s e r v i c e s         t o       b e

t h e     r e s p o n s i b i l i t y             o f     M r .       M o o r e .



                                                                                      6
                          F i n a l l y         a s     t o     t h i s         p o i n t ,           w e     n o t e     t h a t       t h e       c a s e     o f

M c G a n n o n       v .       F a r r e l l ,         2 1 4       S . W .       4 3 2       ( T e n n . 1 9 1 9 ) ,               o u r     S u p r e m e       C o u r t ,

w h i c h       c i t e s       a s     a u t h o r i t y           a     n u m b e r         o f       e a r l i e r         c a s e s ,         h o l d s     t h a t

t h e     r u l e     d o e s         n o t     a p p l y       " w h e r e           t h e      o r i g i n a l          c o n t r a c t           w a s     v e r b a l

a n d     n o t     i n     w r i t i n g ,           a n d     a       p a r t       o n l y         o f     i t     w a s     r e d u c e d         t o

w r i t i n g . "



                                                                               I S S U E        I V



                          W i t h       r e s p e c t         t o       i s s u e       f o u r ,           c o u n s e l       f o r       t h e     P l a i n t i f f s

m a d e     a n     o r a l       m o t i o n         f o r     s u c h         a n     a m e n d m e n t             d u r i n g       t h e       d i r e c t

t e s t i m o n y         o f     M s .       C l a p p .           G i v e n         t h e      f a c t        t h a t       t h e     c o u n t e r - c l a i m

f o r     w r e c k e r         s e r v i c e s         h a d       b e e n       p e n d i n g             f o r     s e v e r a l         m o n t h s ,       w e

c a n n o t       f i n d       t h e     T r i a l       C o u r t           a b u s e d        i t s        d i s c r e t i o n           i n     d e n y i n g       a

m o t i o n       m a d e       d u r i n g       t h e       c o u r s e         o f       t h e       t r i a l .



                                                                                I S S U E        V



                          T h e       t r i a l       c o u r t         i s     a c c o r d e d             w i d e     d i s c r e t i o n           i n     t h e

a d m i s s i o n         o r     r e j e c t i o n           o f       e x p e r t         t e s t i m o n y ,           a n d       i n     t h e     c a s e       a t

b a r     w e     f i n d       n o     a b u s e .           T h e       o b j e c t i o n             r a i s e d ,         i n     o u r       v i e w ,     g o e s       t o

t h e     w e i g h t       a n d       n o t     t h e       a d m i s s i b i l i t y                 o f     M s .     C h i l d s '           t e s t i m o n y .



                                                                              I S S U E       V I I



                          W i t h       r e g a r d       t o       t h i s       i s s u e ,           p r o o f       w a s       i n t r o d u c e d         b y     M r .

G o l d s t o n       t h a t         t h e     S t a t e       o f       T e n n e s s e e             r e q u i r e s         a     f e e       s c h e d u l e       b e


                                                                                        7
f i l e d       w i t h       i t     b e f o r e       a     p a r t y          i s     p e r m i t t e d               t o     r e n d e r       s e r v i c e s           a t

t h e     i n s t a n c e           o f     t h e     S t a t e ,         t h a t        M r .           G o l d s t o n         h a d     p r e v i o u s l y             f i l e d

s u c h     a     s c h e d u l e           w i t h     t h e       S t a t e ,          w h i c h           w a s       a c c e p t e d         b y     i t     a n d       t h e

c h a r g e s         t o     t h e       P l a i n t i f f s         w e r e          i n     a c c o r d a n c e               w i t h       M r .     G o l d s t o n ' s

f i l i n g s         w i t h       t h e     S t a t e .           W h i l e          i t     i s         t r u e       a     w i t n e s s       f o r       t h e

P l a i n t i f f s           t e s t i f i e d         i n       h i s     o p i n i o n                t h e     c h a r g e s         w e r e       e x c e s s i v e ,

g i v e n       t h e       f a c t       t h e y     w e r e       i n     l i n e          w i t h         t h o s e         t h e     S t a t e       w o u l d

h o n o r ,       w e       c a n n o t       f i n d       t h e     e v i d e n c e               p r e p o n d e r a t e s              a g a i n s t         t h e

T r i a l       C o u r t ' s         f i n d i n g         i n     r e g a r d          t h e r e t o .



                                                                                I S S U E          I X



                            W i t h       r e g a r d       t o     t h i s        i s s u e ,             t h e     P l a i n t i f f s           a r g u e         t h a t

M r .     G o l d s t o n ' s             a s s e r t i o n         o f     a      l i e n          o n      t h e       P l a i n t i f f s '           t o t e r ,

w h i c h       w a s       u l t i m a t e l y         f o u n d         t o      b e       u n t e n a b l e ,               c o u p l e d       w i t h       h i s

i n s i s t e n c e           o n     b e i n g       p a i d       a n     a m o u n t             s o m e        $ 1 5 0 0       i n     e x c e s s         o f     t h a t

a l l o w e d         b y     t h e       T r i a l     C o u r t ,         d e m o n s t r a t e s                  a       v i o l a t i o n         o f     t h e

T e n n e s s e e           C o n s u m e r         P r o t e c t i o n            A c t       a n d         t h e       T r i a l       C o u r t       w a s       i n

e r r o r       i n     d i s m i s s i n g           t h i s       p o r t i o n            o f         t h e     P l a i n t i f f s '           c l a i m         a t     t h e

c l o s e       o f     t h e i r         p r o o f .



                            W e     f i r s t       p o i n t       o u t        w i t h       r e g a r d           t o       t h i s     i s s u e         t h a t       t h e

P l a i n t i f f s           a r e       a s s e r t i n g         t h e        i n c o r r e c t               s t a n d a r d         o f     r e v i e w         o f     s u c h

a c t i o n       i n       n o n - j u r y         c a s e s .           I n      a     j u r y           c a s e       t h e     P l a i n t i f f s           a r e

c o r r e c t         t h a t       o n     m o t i o n       f o r       d i r e c t e d                v e r d i c t         t h e     c o u r t       m u s t       t a k e

t h e     s t r o n g e s t           l e g i t i m a t e           v i e w        o f       t h e         e v i d e n c e         f a v o r i n g           t h e

P l a i n t i f f s '             p o s i t i o n .           H o w e v e r ,            t h e           r u l e     i s       d i f f e r e n t         i n     n o n - j u r y



                                                                                         8
c a s e s ,                 a s     i s      a r t i c u l a t e d                         i n           C i t y                 o f         C o l u m b i a                       v .          C . F . W .                         C o n s t .

C o . ,             5 5 7         S . W . 2 d         7 3 4          ( T e n n . 1 9 7 7 ) ,                                     w h e r e i n                   t h e             C o u r t                  m a k e s                       t h i s

d i f f e r e n t i a t i o n                         ( a t          p a g e               7 4 0 ) :



                    M   o   t   i o n   s   f o r        d i s       m i s s       a       l       i n             n o      n    -    j u    r y       c       a s e     s       u   n d e        r           R u     l e 4 1 . -
                    0   2   (   2 ) ,     T e n n e      s s e       e R u         l       e   s     o       f       C      i    v    i l      P   r   o       c e d     u     r e   , a          n       d     m     o t i o n s
                    f   o   r     d i   r e c t e d        v e       r d i c       t       s       i n             j u      r    y      c    a s   e   s         u n     d     e r     R u        l       e     5     0 ,
                    T   e   n   n e s   s e e R u        l e s         o f         C   v   i       i l             P r      o    c    e d    u r   e   ,         a r     e       s   o m e        w       h   a t
                    s   i   m   i l a   r , b u t        , t         h e r e           s   i         a             f u      n    d    a m    e n   t   a       l d       i     f f   e r e        n       c   e       b       e     t w e e n
                    t   h   e     t w   o m o t i        o n s       , i n             h   t       a t       ,       i      n         t h    e     j   u       r y       c     a s   e ,          t       h   e       j       u     d g e
                    i   s       n o t     t h e t        r i e       r o f             h   t       e         f     a c      t    s      w    h i   l   e         i n           t h   e n          o       n   - j     u       r     y
                    c   a   s   e h     e i s t          h e         t r i e       r o             f         t     h e           f    a c    t s   .             I n           t h   e j          u       r   y       c       a     s e h e
                    m   u   s   t c     o n s i d e      r t         h e e         v i d           e n       c     e        m    o    s t      f   a v         o r a     b     l y     f o        r           t h     e
                    p   l   a   i n t   i f f , a        l l o       w a l         l r             e a       s     o n      a    b    l e      i   n f         e r e     n     c e   s i          n
                    p   l   a   i n t   i f f ' s        f a v       o r a         n d             d i       s     r e      g    a    r d      a   l l           c o     u     n t   e r a        c       t i    n g
                    e   v   i   d e n   c e , a n        d ,         s o c         o n s           i d       e     r e      d    ,      i    f     t h         e r e           i s     a n        y         m    a t e r i a l
                    e   v   i   d e n   c e t o          s u p       p o r t         a             v e       r     d i      c    t      f    o r     p         l a i     n     t i   f f ,                h e      m u s t
                    d   e   n   y t     h e m o t        i o n       .     B       u t             i n             t h      e         n o    n -   j u         r y       c     a s   e ,          w       h e    n a
                    m   o   t   i o n     t o d i        s m i       s s i         s m             a d       e       a      t         t h    e     c l         o s e           o f     p l        a       i n    t i f f ' s
                    c   a   s   e u     n d e r R        u l e         4 1 .       0 2 (           2 )       ,       t      h    e      t    r i   a l           j u     d     g e     m u        s       t
                    i   m   p   a r t   i a l l y        w e i       g h a         n d             e v       a     l u      a    t    e      t h   e           e v i     d     e n   c e          i       n      t h e                s a       m e
                    m   a   n   n e r     a s t h        o u g       h h e           w e           r e             m a      k    i    n g      f   i n         d i n     g     s     o f          f       a c    t   a              t t         h e
                    c   o   n   c l u   s i o n o        f a         l l o         f t             h e             e v      i    d    e n    c e     f         o r       b     o t   h p          a       r t    i e s              ,
                    d   e   t   e r m   i n e t h        e f         a c t s         o f             t       h     e        c    a    s e    ,     a p         p l y           t h   e l          a       w      t o                t h o       s e
                    f   a   c   t s ,     a n d ,        i f         t h e         p l a           i n       t     i f      f    '    s      c a   s e           h a     s       n   o t          b       e e    n   m              a d e
                    o   u   t     b y     a p r e        p o n       d e r a       n c e             o       f       t      h    e      e    v i   d e         n c e     ,       a     j u        d       g m    e n t                m a       y
                    b   e       r e n   d e r e d        a g a       i n s t         t h           e         p     l a      i    n    t i    f f     o         n t       h     e     m e r        i       t s    ,   o              r ,
                    t   h   e     t r   i a l j u        d g e       , i n           h i           s         d     i s      c    r    e t    i o   n ,           m a     y       d   e c l        i       n e      t o
                    r   e   n   d e r     j u d g m      e n t         u n t       i l             t h       e       c      l    o    s e      o   f           a l l           t h   e e          v       i d    e n c              e .
                    T   h   e     a c   t i o n s        h o u       l d b         e d             i s       m     i s      s    e    d      i f     o         n t       h     e     f a c        t       s      f o u              n d
                    a   n   d     t h   e a p p l        i c a       b l e         l a w             t       h     e        p    l    a i    n t   i f         f h       a     s     s h o        w       n      n o                r i g h t
                    t   o       r e l   i e f .



                                    T h e        T r i a l           C o u r t                 i n           t h e               m a i n           a l l o w e d 2- - a n d                                     w e                a f f i r m - -

M r .           G o l d s t o n              a     r e c o v e r y                 f o r                 t h e              w r e c k e r                      b i l l             h e          s u b m i t t e d ,                                 w h i c h

w o u l d               r e f u t e          a     c l a i m           t h a t                 h e           e n g a g e d                      i n            u n f a i r                 o r            d e c e p t i v e                            a c t s




                    2
                                    T   h e p o r     t i o n      o f t       h       e     w r     e   c       k e   r     b       i l l     n o t           a l l o       w e   d b      y         t   h e T           r       i a   l      J u d   g e w a s
t   h   a t     r   e   l a t i n   g     t o a       c l a s    s   A w       r       e   c k e     r   ,         w   h   i c       h h     e r e         d   u c e d         f   r o m      $       6   7 3 t           o         $   1 8    0 ,     a n d
t   h   e h     o   u   r l y l     a   b o r c h     a r g e      o n S       e       p   t e m     b   e       r     1   8 ,         w h   i c h         h   e r e         d u   c e d      f       r   o m $           9       7 2     t    o $     3 2 4 .
I   t     w o   u   l   d a p p     e   a r t h e       r e d    u c t i o     n       s     m a     d   e         b   y     t       h e     T r i a       l     C o u       r t     w o    u l       d     d i c         t       a t   e      a
j   u   d g m   e   n   t o f       $   4 6 9 8 . 4   7 r a      t h e r       t       h   a n       t   h       e     $   4 2       3 9     a w a r       d   e d .           H   o w e    v e       r   , b e           c       a u   s e      n e   i t h e r
p   a   r t y       q   u e s t i   o   n s t h i     s f i      g u r e ,             w   e w       i   l       l     n   o t       i c e     i t         n   o f u         r t   h e r    .



                                                                                                                            9
o r     p r a c t i c e s           p r o s c r i b e d             u n d e r       t h e       T e n n e s s e e           C o n s u m e r           P r o t e c t i o n

A c t .



                                                                                I S S U E         X



                          T h e       f a c t s         g i v i n g         r i s e      t o      t h i s       i s s u e         a r e       t h a t       a     p r o p o s e d

w i t n e s s         f o r     t h e       P l a i n t i f f s             a d v i s e d         t h e i r       c o u n s e l           t h a t         h e     t h o u g h t

h e     h a d     s e e n       t h e       T r i a l         J u d g e       i n     t h i s         c a s e     e n t e r i n g             a     l o c a l

r e s t a u r a n t           a t     t h e         n o o n       r e c e s s       w i t h       M r .       G o l d s t o n           a n d       t h e       c o u n s e l

f o r     M r .       M o o r e .           A f t e r         t h e       n o o n     r e c e s s ,           c o u n s e l         f o r         t h e     P l a i n t i f f s

b r o a c h e d         t h e       s u b j e c t           i n     h i s     c r o s s - e x a m i n a t i o n                   o f     M r .       G o l d s t o n

w h e n     h e       a s k e d       M r .         G o l d s t o n         w i t h      w h o m        h e     h a d       l u n c h         t h a t       d a y .

T h i s     e v e n t u a l l y             l e d       t o       t h e     i n f o r m a t i o n             r e l a y e d         b y       t h e       p r o p o s e d

w i t n e s s .



                          I t       i s     c l e a r         f r o m       t h e     r e c o r d         t h a t         t h e     T r i a l         C o u r t       w a s

s o m e w h a t         u p s e t         b y       t h e     m a n n e r       i n      w h i c h        c o u n s e l           f o r       t h e       P l a i n t i f f s

c h o s e       t o     r a i s e         t h e       i s s u e ,         w h i c h      w a s        r e s o l v e d         b y       t h e       T r i a l       C o u r t

a n n o u n c i n g           t h a t       h e       h a d       l u n c h     a t      h i s        o f f i c e         w i t h       o n l y       h i s

s e c r e t a r y         p r e s e n t .



                          W h i l e         w e       w o u l d       b e     d i s i n c l i n e d             t o       f i n d       p r e j u d i c i a l           e r r o r

o n     t h e     p a r t       o f       t h e       C o u r t       i n     n o t      d e c l a r i n g            a     m i s t r i a l           a n d       r e c u s i n g

h i m s e l f ,         e v e n       i f       a     p r o p e r         m o t i o n         h a d     b e e n       m a d e ,         w e       c e r t a i n l y

w o u l d       n o t     f i n d         e r r o r         w h e r e ,       a s     h e r e ,         n o     m o t i o n         w a s         m a d e .




                                                                                        1 0
                      F o r   t h e     f o r e g o i n g     r e a s o n s         t h e   j u d g m e n t     o f   t h e     T r i a l

C o u r t   i s     a f f i r m e d     a n d   t h e     c a u s e      r e m a n d e d      f o r     c o l l e c t i o n     o f   t h e

j u d g m e n t s     a n d   c o s t s     b e l o w .       C o s t s       o f     a p p e a l     a r e   a d j u d g e d     a g a i n s t

t h e   P l a i n t i f f s     a n d     t h e i r     s u r e t y .



                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                        1 1